EXHIBIT AMENDED AND RESTATED COVENANT NOT TO COMPETE AGREEMENT Mark L. Yoseloff THIS AMENDED AND RESTATED AGREEMENT (the “Agreement”)is made and entered into as of the 31st day of December, 2008, by and between Shuffle Master, Inc., a Minnesota corporation (the“Company”), and Mark L. Yoseloff (the “Employee”), a resident of the State of Nevada. RECITALS: A. The Company is in the business of developing, manufacturing, distributing and otherwise commercializing gaming equipment, games, and operating systems for gaming equipment and related products and services throughout the United States and in Canada and other countries (the “Business”). B. Employee is Company’s Chief Executive Officer and Chairman of Company’s Board of Directors. C. Company and Employee wish to provide for the orderly succession of Employee’s successor, when Employee’s employment with Company ends by providing a fixed period of time during which Employee will not compete with Company and be available to provide counsel to Employee’s successor. D. The Company and Employee have previously entered into a Covenant Not to Compete Agreement dated May 1, 2002 (the “Previous Agreement”). E. The Company and Employee desire to amend and restate the Previous Agreement solely in order to make changes to comply with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). AGREEMENT Now therefore Employee and the Company agree as follows: 1.Non-competition.In consideration of the provisions of this Agreement and in consideration the provisions of Employee’s Employment Agreement with Company, Employee shall not, for a period of three (3) years immediately following his last day of employment: 1 (a)directly or indirectly own, manage, operate, participate in, consult with or work for any business which is engaged in the Business anywhere in the United States or Canada. (b) either alone or in conjunction with any other person, partnership or business, directly or indirectly, solicit or divert or attempt to solicit or divert any of the employees or agents of the Company or its affiliates or successors to work for or represent any competitor of the Company or its affiliates or successors or to call upon any of the customers of the Company or its affiliates or successors. 2.Non Compete Payments.In consideration of the covenants contained herein, including the three (3) year period of non-competition following Employee’s employment, the Company agrees that, in the event (a) Employee is terminated without just cause, (b) Employee voluntarily terminates his employment with
